                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


KEVIN HARPER,

                       Plaintiff,

       v.                                                     Case No. 18-C-753

ERIC STEFONEK, et al.,

                       Defendants.


                ORDER GRANTING MOTION TO STRIKE PLAINTIFF’S
                   UNTIMELY SUMMARY JUDGMENT FILINGS


       Pro se plaintiff Kevin Harper filed this 42 U.S.C. § 1983 action on May 16, 2018, for

alleged violations of his constitutional rights by the defendants while he was held in custody at the

Waukesha County Jail. His claims include the utilization of excessive force again him by

correctional officers while attempting to place him back in his cell and deliberate indifference to

his serious medical needs by correctional officers and a nurse when they did not provide him with

medical assistance after he slipped and fell in the shower. Currently before the court is Defendant

Nurse Deborah Link’s motion to strike Harper’s summary judgment motion pursuant to Federal

Rule of Civil Procedure 16(f)(1)(C) because it is untimely. Dkt. No. 136.

       The court initially set January 8, 2019, as the dispositive motion deadline in its scheduling

order. Dkt No. 41. The deadline was later extended to February 1, 2019, after a number of

discovery disputes warranted additional time. See Dkt. No. 78. All of the defendants timely filed

their motions for summary judgment on the February 1, 2019 deadline. Dkt. Nos. 81, 86. On

February 8, 2019, Harper filed a motion requesting additional time to respond to the defendants’
motions. Dkt. No. 123. The court granted Harper’s motion “only to the extent that Plaintiff's

Response to Defendants' Motions for Summary Judgment, 81 and 86 , are due April 15, 2019.” Dkt.

No. 125. On April 2, 2019, 60 days after the dispositive motion deadline, Harper filed a motion

summary judgment along with his responses to the defendants’ motions.

       Rule 16 allows the court on motion or on its own to issue “any just orders, including those

authorized by Rule 37(b)(2)(A)(ii)–(vii),” which includes striking pleadings in whole or in part, if

a party “fails to obey a scheduling or other pretrial order.” Fed. R. Civ. P. 16(f)(1)(C).

       Given Harper’s unjustified delay in filing his motion for summary judgment, the fact that

the defendants have filed motions for summary judgments and Harper had the opportunity to present

his arguments in his responses to those motions, his motion for summary judgment will be stricken

pursuant Federal Rule of Civil Procedure 16(f)(1)(C). It should also be noted that because Harper,

as the plaintiff, has burden of proof as to his claims, the defendants’ own motions for summary

judgment establish that he is not entitled to such relief in any event. Accordingly, the motion to

strike Harper’s motion for summary judgment (Dkt. No. 136) is GRANTED.

       SO ORDERED this 12th day of April, 2019.

                                              s/ William C. Griesbach
                                              William C. Griesbach, Chief Judge
                                              United States District Court




                                                 2
